UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7879


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY EDWARD STEWART,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:06-cr-00046-JPJ-1; 1:10-cv-80213-JPJ)


Submitted:   February 20, 2013            Decided:   March 28, 2013


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Edward Stewart, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rodney     Edward        Stewart      seeks     to    appeal       the    district

court’s    order      denying      his     Fed.       R.    Civ.     P.    60(b)     motion     for

relief from the district court’s order denying his 28 U.S.C.A.

§ 2255 (West Supp. 2012) motion.                           The order is not appealable

unless    a    circuit       justice       or    judge       issues       a   certificate        of

appealability.             See     28     U.S.C.       § 2253(c)(1)(B)             (2006).       A

certificate         of     appealability             will      not        issue      absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the      merits,    a    prisoner          satisfies       this    standard      by

demonstrating         that       reasonable          jurists       would      find      that    the

district       court’s     assessment           of    the    constitutional            claims    is

debatable      or     wrong.       Slack        v.    McDaniel,       529     U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and     that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Stewart has not made the requisite showing.                                   Accordingly,

we deny a certificate of appealability and dismiss the appeal.



                                                 2
            Additionally, we construe Stewart’s notice of appeal,

informal     brief,       and       supplemental           informal          brief     as    an

application to file a second or successive § 2255 motion.                                   See

United States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).

In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either: (1) newly

discovered       evidence,         not    previously          discoverable            by    due

diligence, that would be sufficient to establish by clear and

convincing       evidence      that,     but       for    constitutional           error,   no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.          See 28 U.S.C.A. § 2255(h) (West Supp. 2012).

Stewart’s    claims       do      not    satisfy         either    of    these       criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal    contentions      are      adequately        presented          in   the     materials

before    this    court     and    argument        would     not   aid       the   decisional

process.

                                                                                     DISMISSED




                                               3